Citation Nr: 0841717	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-02 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

Entitlement to an initial disability rating of 40 percent for 
diabetes mellitus.

Entitlement to an initial disability rating in excess of 40 
percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Thereafter, jurisdiction over the veteran's claims 
files was returned to the RO in Providence, Rhode Island.

In connection with his appeal the veteran testified at a 
videoconference hearing in July 2006 before the undersigned 
Veterans Law Judge, and accepted such hearing in lieu of an 
in-person hearing before the Board.  See 38 C.F.R. § 
20.700(e) (2008).  A transcript of the hearing is associated 
with the claims files.

In November 2006, the Board remanded this case for additional 
evidentiary development.  It has since been returned to the 
Board for further appellate action.

The issue of entitlement to a disability rating higher than 
40 percent for diabetes mellitus is addressed in the REMAND 
that follows the order section of the decision.


FINDING OF FACT

Throughout the initial rating period, the veteran's diabetes 
mellitus has required the veteran to use insulin, restrict 
his diet, and regulate his activities.




CONCLUSION OF LAW

The criteria for a 40 percent disability rating for diabetes 
mellitus have been met throughout the initial rating period.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

A 20 percent rating is warranted for diabetes mellitus if 
insulin and restricted diet are required or oral hypoglycemic 
agent and restricted diet are required.  A 40 percent rating 
is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service connection for diabetes was granted in May 2004.  A 
20 percent rating was assigned, effective January 22, 2004, 
the date the claim was received.  The veteran appealed the 
initial rating.  

The veteran was afforded a VA examination in March 2007.  The 
examiner reported that the veteran's diet is restricted, and 
that he is on insulin.  Although the examiner did not use the 
terminology "regulation of activities" in his report, the 
Board notes that he did state that the veteran's diabetes 
could preclude him from physical employment.  

On VA examination in February 2004, the veteran's activities 
were noted to be restricted by fatigue specifically related 
to diabetes.  

The Board notes that the use of an identical term 
"regulation of activities" at the 100 percent level 
includes the parenthetical (avoidance of strenuous 
occupational and recreational activities).  Although this 
parenthetical is not repeated at the lower levels, the Board 
interprets it as being applicable to any subsequent use of 
that term.  

In this case, both examiners' comments are clearly the type 
of impairment contemplated by the use of the term 
"regulation of activities."  The March 2007 examiner's 
statement, although not categorical, clearly implies the 
avoidance of strenuous occupational activities.  Accordingly, 
the Board finds that the criteria for the 40 percent level 
are more nearly approximated than those for the 20 percent 
level throughout the initial rating period.  




ORDER

Entitlement to a 40 percent rating for diabetes mellitus is 
granted throughout the initial rating period, subject to the 
criteria applicable to the payment of monetary benefits.


REMAND

The rating schedule for diabetes mellitus includes the 
instruction to evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.  The 60 percent and 100 percent 
levels under that code specifically contemplate the inclusion 
of complications which are not separately rated.  

The veteran has been diagnosed with "diabetic neuropathy."  
See March 2007 VA examination report, at page 2.  The 
examiner described this as a complication of his diabetes 
mellitus.  However, service connection is not in effect for 
diabetic neuropathy.  Moreover, the issue has never been 
adjudicated by the agency of original jurisdiction, and a 
rating has never been assigned.  

In the November 2006 remand, the Board instructed that the 
issue of entitlement to service connection for diabetic 
peripheral neuropathy should be adjudicated by the agency of 
original jurisdiction prior to returning the case to the 
Board.  However, the Appeals Management Center (AMC) did not 
complete or even acknowledge that instruction.  

The United States Court of Appeals for Veterans Claims has 
held that compliance with a remand is not discretionary, and 
that if the terms of a remand are not satisfied, another 
remand for corrective action is required.  Stegall v. West, 
11 Vet. App. 268 (1998).

Because the criteria for the 60 percent and 100 percent 
levels for diabetes contemplate complications of diabetes 
which are not compensable if evaluated separately, the issue 
of entitlement to a disability rating higher than 40 percent 
for diabetes mellitus is inextricably intertwined with the 
issue of entitlement to service connection for peripheral 
neuropathy, and that issue will accordingly be deferred 
pending adjudication of the service connection issue.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
should not be subject to piecemeal decision-making or 
appellate litigation].

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake any 
development it determines to be warranted.

2.  Then, the RO or the AMC should 
adjudicate the issue of entitlement to 
service connection for diabetic 
neuropathy, and inform the veteran of his 
appellate rights with respect to that 
decision.

3.  Then, the RO or the AMC should 
readjudicate the claim of entitlement to a 
disability rating higher than 40 percent 
for diabetes mellitus.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


